UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2016 COMMISSION FILE NUMBER 0-28720 (Exact Name of Registrant as Specified in its Charter) DELAWARE 73-1479833 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 200 Friberg Parkway, Westborough, Massachusetts 01581 (Address of Principal Executive Offices) (Zip Code) (617) 861-6050 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Largeacceleratedfiler  Accelerated Filer  Non-accelerated filer  Smallerreportingcompany T (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x As of August 12, 2016, the issuer had outstanding 10,989,608 shares of its Common Stock. PAID, INC. FORM 10-Q TABLE OF CONTENTS Part I – Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets June 30, 2016 (unaudited) and December 31, 2015 (audited) 1 Condensed Consolidated Statements of Operations Three and six months ended June 30, 2016 and 2015 (unaudited) 2 Condensed Consolidated Statements of Cash Flows Six months ended June 30, 2016 and 2015 (unaudited) 3 Notes to Condensed Consolidated Financial Statements (unaudited) 4-9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures about Market Risk 13 Item 4. Controls and Procedures 13 Part II – Other Information Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Mine Safety Disclosures 14 Item 5. Other Information 14 Item 6. Exhibits 14 Signatures 15 -i- Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PAID, INC. CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS June 30, December 31, 2015 (Unaudited) (Audited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other current assets Advanced royalties, net - Total current assets Property and equipment, net Intangible assets, net Total assets $ $ LIABILITIES AND SHAREHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Note payable Capital leases - Accrued expenses Deferred revenues Total liabilities Shareholders’ deficit Common stock, $0.001 par value, 11,000,000 shares authorized; 10,989,608 shares and 8,932,466 sharesissued and outstanding at June 30, 2016 and December 31, 2015, respectively Additional paid-in capital Accumulated deficit ) ) Total shareholders' deficit Total liabilities and shareholders' deficit $ $ See accompanying notes to condensed consolidated financial statements -1- Table of Contents PAID, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June30, 2016 June30, 2015 June 30, 2016 June 30, 2015 Revenues $ Cost of revenues Gross profit Operating expenses Loss from operations ) Other income (expense): Interest expense ) Other income - - Unrealized gain (loss) on stock price guarantee ) ) Total other income (expense), net ) ) ) Loss before provision for income taxes ) Provision for income taxes - - Net loss $ ) $ ) $ ) $ ) Net loss per share – basic and diluted
